Appeal by the defendant from a judgment of the County Court, Suffolk County (Corso, J.), rendered June 9, 1995, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court improvidently exercised its discretion in denying his application to adjudicate him a youthful offender. At the plea proceeding the court advised the defendant that it would consider the application but that he would probably be ineligible. The court stated its intentions regarding the term that would be imposed in the event youthful offender treatment were denied. At sentencing, the defendant did not move to withdraw his plea or otherwise object to the sentence when it became clear that he would not be afforded youthful offender treatment. As a result, the defendant waived his right to contest this issue on appeal (see, People v Maybeck, 157 AD2d 861; People v Woods, 143 AD2d 1068; People v Polansky, 125 AD2d 342). In any event, the court did not improvidently exercise its discretion in denying the defendant’s application to adjudicate him a youthful offender in light of the facts and circumstances underlying the crimes of which he was convicted (see, CPL 720.20 [1] [a]; People v Schwarz, 183 AD2d 859, 860; People v Carter, 143 AD2d 925).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.